Judgments and order reversed on the law and the facts and new trial granted, with costs to abide the event. We think the learned trial judge erred in charging at the request of the defendant railroad company that under the evidence in this case there could be no presumption of negligence against the railroad company arising out of the doctrine of res ipsa loquitur (fol. 752). We are also of opinion that the verdict in favor of the defendants railroad company, Moore and Walsh was contrary to the evidence. Kelly, P. J., Rich and Jaycox, JJ., concur; Kapper and Lazansky, JJ., dissent and vote to affirm.